DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stacy Combs on 12/7/2021 wherein the examiner left a message with the proposed amendment and Stacy Combs responded by voice mail message accepting same.
The application has been amended as follows: 
Claim 1 is amended as follows:
Delete:  “an inorganic smoldering agent, the inorganic smoldering agent being”
(the claim will read:  30% to 70 % by weight limestone;)
Allowable Subject Matter
Claims 1, 4-5, 7 and 21-25 as above amended are allowed.
The following is an examiner’s statement of reasons for allowance: Wise, Lehman (EP 0439373A1) discloses a process for making a calcium carbonate containing material (which is a component of limestone but not limestone) comprising starch binder and calcium carbonate particles (Claim 1) made into an agglomerate and crushed (Claim 5) used in pain, rubber, plastic, paper, dentifrices, cosmetic and .  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying this office action for prior art teaching various briquettes comprising limestone / calcium carbonate but not in the claimed amounts with the claimed additive components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/ Primary Examiner, Art Unit 1759